Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-4 are objected to because of the following informalities:  
Claim 1, lines 2-3, “(+) DC power terminal to (-) DC power terminal” appears to be “a positive DC power terminal to a negative DC power terminal”.
Claim 1, line 5, “the LEDs be bypassed to the (-) DC power terminal” appears to be “the plurality of LEDs is bypassed to the negative DC power terminal”.  
Claim 1, line 9, “gets lower” appears to be “is lowered”.  
Claim 1, line 11, “refence potential set to” appears to be “reference potential connected to”. 
Claim 1, line 12, “output to electrify the switching elements” appears to be “output voltage to the switching elements”.  
Claim 1, lines 14-15, “the set reference potential” appears to be “the reference potential”.  
Claim 1, line 15, “supply actuation signals of the switching elements” appears to be “supply the output signal to the switching elements”.
Claim 1, lines 16-17, “potential of a specific point of the temperature change sensing unit gets lower” appears to be “the potential of the specific part of the temperature change sensing unit is lower than the reference potential”.

Claim 2, lines 2-3, “the specific LEDs are LEDs set in the nearest order to the (-) DC power terminal” appears to be “the specific LEDs are connected closest to the negative DC power terminal”.  
Claim 2, line 3, “the set LEDs are turned off in the nearest order to the (-) DC power terminal as potential of the specific part gets lower” appears to be “the specific LEDs connected closest to the negative DC power terminal are turned off when the potential of the specific part of the temperature change sensing unit is lower than the reference potential”.  

Claim 3, lines 2-3, it appears that the recitation, “electrified by potential outputted from the comparators” can be deleted since it is redundant.
Claim 3, lines 3-4, “the comparators output potential to electrify the JFETs when potential of the specific point is lower than reference voltage” appears to be “the comparators output the output voltages to turn on the JFETs when the potential of the specific part of the temperature change sensing unit is lower than reference potential”.

Claim 4, line 2, the recitation, “there is a difference between reference potentials of the comparators respectively connected to the specific LEDs” should be reworded in order to avoid idiomatic errors.
Claim 4, line 3-5, “reference potentials of the comparators respectively connected to the LEDs get higher in the nearest order to the (-) DC power terminal” appears to be “reference potentials of the comparators respectively connected to the specific LEDs connected closest to the negative DC power terminal is higher than the potential of the specific part of the temperature change sensing unit”.
Appropriate correction is required.

Remarks
The Office has cited particular columns, line numbers, paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over TOMOYUKI et al. (JP 2020013642 A, hereinafter referred to as Tomoyuki) in view of van de Ven et al. (US 8,476,836 B2, hereinafter referred to as Ven).
Regarding claim 1, Tomoyuki discloses an intelligent power-saving LED light (Fig. 5) comprising: 
a plurality of LEDs (502, Fig. 5) connected in series in consecutive order from (+) DC power terminal (VIN 624) to (-) DC power terminal (Ground); 
switching element (M1) which make current flowing in specific LED (504_3) among the LEDs be bypassed to the (-) DC power terminal so that the specific LED is turned off; 
a temperature change sensing unit (621) having a thermistor (Ra) so that potential of a specific part is lowered in proportion to a temperature change when temperature gets lower; and 
comparator (630 (628)) which compare potential sensed from the temperature change sensing unit with reference potential (VREF) set to the comparator and generate output to electrify the switching elements respectively connected to the comparators (see 630 and M1, Fig. 5), wherein the comparator compare the sensed potential with the set reference potential and supply actuation signal of the switching element 
Tomoyuki does not disclose a plurality of comparators that sequentially turn off the specific LEDs by sequentially supplying the switching element drive signals. 
However, Ven discloses comparators (C81 – C83, Fig. 8) which compare potential (VR1 – VR3) sensed from voltage divider (18) with reference potential (Vref) set to each of the comparators and generate output to electrify the switching elements (Q81 – Q83) respectively connected to the comparators, wherein the comparators supply actuation signals of the switching elements in consecutive order when potential of a specific point of the temperature change sensing unit gets lower, so that the specific LEDs are turned off in consecutive order (col. 16, lines 12-44).
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the filing dated of the claimed invention to incorporate the diode selection circuit (10C, Fig. 8) of Ven into the lighting circuit of Tomoyuki in order for the diode selection circuit to dynamically adjust the number of LEDs that are being driven by the input voltage so that a voltage drop of diodes that are being driven at any given point in time is less than the level of the input voltage as taught by Ven (col. 8, lines 55+).
Regarding claim 2, Tomoyuki discloses the intelligent power-saving LED light according to claim 1, wherein the specific LEDs are LEDs (S1 – S3) set in the nearest order to the (-) DC power terminal (ground), and the set LEDs are turned off in the nearest order to the (-) DC power terminal as potential of the specific part gets lower (col. 16, lines 12-44).
Regarding claim 3, Tomoyuki discloses all the features and limitations as discussed above and further disclose that the switching elements are bipolar transistors (Q81-Q83) instead of JFETs.
However it is well known in the art that JFETs generates lower noise than bipolar transistors. Also, JFETs are more temperature stable and easier to fabricate.
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the filing dated of the claimed invention to substituted the switching elements of Tomoyuki with the well-known JFETs since JFETs generate lower noise than bipolar transistors and are more temperature stable and easier to fabricate.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and correct claim objections discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang (US 9,648,682 B1) discloses current control circuits.  Yen et al. (US 10,716,187 B1) discloses LED driving structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D CHANG/Primary Examiner, Art Unit 2844